CASTLE, Circuit Judge
(dissenting).
I would reverse. Plaintiff predicates liability not on negligence of Republic in permitting O’Malley’s employees to use the trolley of the crane as a place to stand while cleaning and painting the ceilings and beams but solely upon a breach of the provisions of the Illinois Structural Work Act. Ill.Rev.Stats., Ch. 48, § 60 et seq.
It is my opinion that the facts established by the record do not permit application of the Illinois statute. The purpose of the crane and its trolley was not to afford a place for painters or workmen to stand while painting or doing repair work. Its purpose along with the 95 other such cranes in the building was for moving materials in process in the plant. O’Malley found the trolley of the crane a convenient place for the painters, including plaintiff, to stand while performing the work. Republic permitted the trolley to be so used. Other painters and repairmen had worked from the trolley. But neither the crane nor its trolley was a scaffold, hoist, crane, stay, ladder, support or other mechanical contrivance which, in the language of the statute, was “erected or constructed * * * for the use in the erection, repairing, alteration, removal or painting of any house, building, bridge, viaduct, or other structure”. The crane and trolley were part of the plant’s operating machinery and equipment. It was not a device for use in the erection, repair, alteration, removal or painting of the structure. Nor, on the facts here involved, was the trolley a make-shift or substitute scaffold. It did eliminate the use of a scaffold but only because the parties found it a convenient place from which to do the work. That the statute is to be liberally construed does not in my opinion afford a basis for extending its scope to embrace the factual situation here involved.